Registration No. 333- As filed with the Securities and Exchange Commission on September 21 , UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment 1 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Item 501(1)(b)(8)(iii) of Regulation S-K. GEANT CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) 38-3993849 I.R.S. EmployerIdentification Number Kiranthidiya road 114, Beruwala, Sri Lanka, 12070 Phone: +17027510467 E-mail: office@geantcorp.com (Address, including zip code, and telephone number, Including area code, of registrant’s principal executive offices) BUSINESS FILINGS INCORPORATED. ivision Street, Carson City, NV 89703 Tel: 608-827-5300 (Address, including zip code, and telephone number, Including area code, of agent for service) Approximate date of proposed sale to the public: As soon as practicable and from time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company S (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Type of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.001 per share 2,000,000 $ 0.04 $ 80,000 $ 8.06 TOTAL 2,000,000 $ - $ 80,000 $ 8.06 (1) In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act of 1933, as amended. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(a) and (o) of the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SECTION 8(A), MAY DETERMINE. 2 Prospectus THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. GEANT CORP. 2,000,000 Shares of Common Stock $0.04 per share This is the underlying offering of common stock of Geant Corp., and no public market currently exists for the securities being offered. A public market may never develop for the securities being offered, or, if a market develops, may not be sustained. We are putting forth on a best-effort basis 2,000,000 shares of common stock at a cost of $0.04 per offer in a direct public offering , without any involvement of underwriters or broker-dealers. The proceeds from the sale of the offered shares will not be placed in escrow or a trust account and will be immediately available to us. The offering does not require that we sell a minimum number of shares; therefore not all of the shares may be sold. The amount raised may be minimal and there is no assurance that we will be able to raise a sufficient amount to cover our expenses and may not even cover the costs of the offering. This Prospectus will permit our President to sell the shares directly to the public with no commission or other remuneration payable to him for any shares he may sell. Mr. Sudusinghe will sell all the shares registered herein. In offering the securities for our behalf, he will depend on the sheltered harbor from merchant enlistment set out in Rule 3a4-1 under the Securities and Exchange Act of 1934. The shares will be offered at an altered cost of $0.04 per offer for a time of one hundred and eighty (180) days from the viable date of this prospectus. The offering should end on the prior of (i) the date when the offer of every one of the 2,000,000 shares is finished, (ii) when the Board of Directors concludes that it is to the greatest advantage of the Company to end the offering earlier the fruition of the offer of each of the 2,000,000 shares enrolled under the Registration Statement of which this Prospectus is part or (iii) the 181st day after the powerful date of this prospectus. The offering will not be developed past 180 days from viability. All acknowledged membership understandings are irreversible. Once you submit the subscription agreement and it is accepted, you may not revoke or change your subscription or request a refund of monies paid. All accepted subscriptions are irrevocable, even if you subsequently learn information about us that you consider to be materially unfavorable. Geant Corp. currently has limited operation. Any investment in the shares offered herein involves a high degree of risk. You should carefully read and consider the section of this prospectus entitled “Risk Factors” on page 9 through 15 before buying any shares of Geant Corp.’s common stock . Our independent registered public accountant has issued an audit opinion for Geant Corp., which includes a statement expressing substantial doubt as to our ability to continue as a going concern. There has been no market for our securities. Our common stock is not traded on any exchange or on the Over-the-Counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with Financial Industry Regulatory Authority (“FINRA”) for our common stock to become eligible for trading on the Over-the-Counter Bulletin Board. We do not yet have a market maker who has agreed to file such application. There is no assurance that our shares of common stock will ever be quoted on a quotation service or stock exchange, or that a trading market will develop or, if developed, that it will be sustained. Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so. We have no plans, arrangements, commitments or understandings to engage in a merger with or acquisition of another company. 3 Any assets got, as a piece of this offering will be instantly stored into the Company’s financial balance. This record is under the Control of the Company and just Mr. Sudusinghe, our Chief Executive Officer, Chief Financial Officer and President, will have the ability to approve an arrival of assets from this record. We have not made any arrangements to place funds in an escrow, trust or similar account, as Nevada law does not require that funds raised pursuant to the sale of securities be placed into an escrow account. By putting the returns of this offering in a different financial balance controlled by the Company, the returns will be promptly accessible to us for general business purposes and also to proceed with our business and operations. In the event that we fail to rise enough capital to start operations investors may lose their whole investment and will not be qualified for a discount. NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. SUBJECT TO COMPLETION, DATED SEPTEMBER 21 , 2016 4 TABLE OF CONTENTS 7. THE OFFERING 9. RISK FACTORS 16. USE OF PROCEEDS 16. DETERMINATION OF OFFERING PRICE 17. DILUTION 19. PLAN OF DISTRIBUTION; TERMS OF THE OFFERING 20. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 24. DESCRIPTION OF BUSINESS 28.MANAGEMENT 29. EXECUTIVE COMPENSATION 30. PRINCIPAL STOCKHOLDERS 31. DESCRIPTION OF SECURITIES 33. RELATED PARTY TRANSACTIONS 33.EXPERTS 33.LEGAL MATTERS 34. FINANCIAL STATEMENTS WE HAVE NOT AUTHORIZED ANY DEALER, SALESPERSON OR OTHER PERSON TO GIVE ANY INFORMATION OR REPRESENT ANYTHING NOT CONTAINED IN THIS PROSPECTUS. YOU SHOULD NOT RELY ON ANY UNAUTHORIZED INFORMATION. THIS PROSPECTUS IS NOT AN OFFER TO SELL OR BUY ANY SHARES IN ANY STATE OR OTHER JURISDICTION IN WHICH IT IS UNLAWFUL. THE INFORMATION IN THIS PROSPECTUS IS CURRENT AS OF THE DATE ON THE COVER. YOU SHOULD RELY ONLY ON THE INFORMATION CONTAINED IN THIS PROSPECTUS. 5 PROSPECTUS SUMMARY AS USED IN THIS PROSPECTUS, UNLESS THE CONTEXT OTHERWISE REQUIRES, “WE,” “US,” “OUR,” AND “GEANT CORP.” REFERS TO GEANT CORP. THE FOLLOWING SUMMARY DOES NOT CONTAIN ALL OF THE INFORMATION THAT MAY BE IMPORTANT TO YOU. YOU SHOULD READ THE ENTIRE PROSPECTUS BEFORE MAKING AN INVESTMENT DECISION TO PURCHASE OUR COMMON STOCK. The following summary is qualified in its entirety by the more detailed information and the financial statements and notes thereto appearing elsewhere in this Prospectus. Prospective investors should consider carefully the information discussed under “RISK FACTORS” and “USE OF PROCEEDS” sections, commencing on pages9 and 16, respectively. An investment in our securities presents substantial risks, and you could lose all or substantially all of your investment. Corporate Background and Business Overview Our Company was incorporated in the State of Nevada on February 26, 2016 to start business operations concerned with production of paper made from elephant dung for making various stationery products and subsequent selling thereof. For these purposes we will use equipment purchased from 3B Industrial Machines Ltd. Our office is located at Kiranthidiya road 114, Beruwala, Sri Lanka, 1207 0. Our phone number is +17027510467. We have started business operations concerned with the production of paper made from elephant dung for making various stationery products made from this paper and distribution thereof primarily in Shri Lanka and neighboring countries. Geant Corp. has generated limited revenues since incorporation. As of the day of this filing the Company has signed a sales contract with Elpaper Market Ltd. for the minimum purchasing capacity of $4,000 for future selling of paper, the goods sales agreement is filed as Exhibit 10.
